Citation Nr: 1023480	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an exfoliated skin 
disorder, claimed as chloracne, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970 and is in receipt of the Combat Infantryman 
Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for an 
exfoliated skin disorder, claimed as chloracne.  

In January 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

During the appellate period the Veteran has not demonstrated 
an exfoliated skin disorder.


CONCLUSION OF LAW

An exfoliated skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In a May 2005 letter, before the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA treatment records, obtain service records, and 
obtain private treatment reports as indicated.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in an April 
2010 supplemental statement of the case.  While the April 
2010 notice was sent after the initial adjudication of the 
claim, the preponderance of the evidence is against the 
claim, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  See 
Dingess/Hartman v. Nicholson.
The purpose behind the notice requirement has been satisfied 
and the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination in April 2009 and 
an adequate opinion as to his claim was obtained.    

In this case, the Veteran's service and VA treatment records 
relevant to the issue on appeal have been requested or 
obtained.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002). The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of an exfoliated skin disorder.  As there is no 
evidence establishing a current diagnosis of an exfoliated 
skin disorder, there cannot be a discussion as to whether 
there exists a medical nexus between military service and an 
exfoliated skin disorder.  Thus, service connection for the 
same is not warranted.

In his September 2005 claim, the Veteran asserted entitlement 
to service connection for an exfoliated skin disorder.  
Service treatment records dated in June 1970 indicate that 
the Veteran was treated for a rash on his neck.  At the time 
of his August 1970 separation examination, the Veteran 
presented with small half-inch areas of exfoliated skin on 
his shoulders and neck.  The Veteran was diagnosed with an 
exfoliated skin disorder of the shoulders and neck.  

VA treatment records indicate that in December 2000 the 
Veteran was treated for a ruptured epidermal inclusion cyst 
related to a small bump after an injury, in October 2001 he 
was treated for contact dermatitis without any related 
history, in April 2002 he was treated for nummular eczema 
related to laundry detergent irritants, and in May 2003 and 
June 2003 he was treated for eczematous dermatitis.  

The Veteran underwent an Agent Orange registry examination in 
June 2006.  At that time, the examiner noted the Veteran's 
history of dermatitis and epidermal cysts, however, on 
physical examination the Veteran's skin was unremarkable and 
no diagnosis was provided. 

On VA examination in April 2009 the Veteran reported that he 
experienced flares of his skin disorder during the summertime 
for a few weeks every three or four years.  He reported that 
he treated his breakouts with topical agents and did not have 
a maintenance regimen.  The Veteran reported that he had not 
had a breakout of his skin disorder in at least a couple of 
years, that he had not received treatment in the past 12 
months, and that he was not currently bothered by his skin 
disorder.  

The Veteran presented on physical examination in April 2009 
with normal skin.  There were no lesions found, and he had 
normal skin over the posterior neck.  The examiner noted that 
the Veteran had pristine skin on his upper back and torso.  
While the Veteran presented on physical examination without 
evidence of skin disorder, the examiner diagnosed the Veteran 
with presumed intermittent folliculitis.
 
The evidence of record indicates that the Veteran was treated 
on a number of occasions for a skin disorder after his 
separation from service.  However, his most recent treatment 
is dated in June 2003, more than two years prior to his 
September 2005 claim of entitlement to service connection for 
the same.  It is significant that the medical evidence before 
the Board contains a number of treatment records dated during 
the appellate period for conditions unrelated to the skin.  
It is also significant that at the time of the Veteran's June 
2006 Agent Orange registry and April 2009 VA examinations, he 
did not demonstrate a skin disorder.  

While the VA examiner in April 2009 diagnosed the Veteran 
with a presumed skin disorder, intermittent folliculitis, 
there is no evidence of record indicating that the Veteran 
incurred an outbreak of such folliculitis during the 
appellate period.  

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Thus, there is no evidence of an exfoliated skin disorder 
during the appellate period and further inquiry into whether 
an exfoliated skin disorder is related to the Veteran's 
service, to include as due to herbicide exposure, is not 
required.
As a threshold matter, per 38 U.S.C.A. § 1110, since the 
Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.


ORDER

Service connection for an exfoliated skin disorder, claimed 
as chloracne, to include as due to herbicide exposure, is 
denied.




____________________________________________
C. TREUBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


